         Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                       )
                                                )
                v.                              )   Criminal No.: 19-10080-NMG
                                                )
 ELISABETH KIMMEL, et al.,                      )
                                                )
                                                )
                        Defendants              )


               GOVERNMENT’S MOTION IN LIMINE TO PRECLUDE
     THE INTRODUCTION OF JUDICIAL STATEMENTS REGARDING CREDIBILITY

        The government respectfully submits this motion in limine to preclude the defendants from

introducing or otherwise referencing before the jury statements by the Magistrate Court regarding

the credibility of two affidavits by the Dean of Admission for the University of Southern California

(“USC”).

I.      RELEVANT BACKGROUND

        In June 2019, defendant Robert Zangrillo (who has since accepted a presidential pardon)

filed a motion seeking a Rule 17(c) subpoena to USC for documents related to USC’s admissions

practices. Dkt. 432. The Magistrate Court allowed the motion, and USC moved to quash. The

Magistrate Court thereafter held several hearings regarding the materials to be produced by USC

in response to the subpoena, and the form in which they were to be produced, including the

appropriateness of certain redactions USC proposed.1 In connection with those proceedings, USC

submitted two affidavits by its Dean of Admission, Timothy Brunold. Dkt. 532-3, 557-2.




        1
         This background is set forth at length in the Magistrate Court’s March 3, 2020 order on
the subject. See Dkt. 913.
          Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 2 of 6




          The Magistrate Court thereafter made several statements – verbally at first, and later in a

written order – regarding the credibility of the Brunold affidavits and of USC more generally. See

Dkt. 673 at 21–22; Dkt. 913 at 3, 17–18. For example, the court concluded that “USC has been

less than forthcoming about its admissions process,” and noted that the initial Brunold affidavit

was “misleading, because while each carefully-worded sentence may be true . . . the unmistakable

import of the statement is that donations are not important to the decision whether to admit

students,” a “message” that she found to be “belied by many facts that have come to light in the

course of this litigation.” Dkt. 913 at 17, 18. The court also made statements regarding

representations by USC, through counsel, regarding redactions to the materials it had produced.

See id. at 3, 18. In addition, the court interpreted various emails produced by USC. See id. at 15–

16, 17.

II.       ARGUMENT

          The defendants should be precluded from offering into evidence or otherwise referring to

the above-referenced statements by the Magistrate Court. As set forth below, the statements are

inadmissible hearsay, and are also inadmissible under Federal Rule of Evidence 608(b). Moreover,

to allow the defendants to cross-examine witnesses with, or otherwise rely upon, the court’s

assessment of the credibility of a particular witness, or that of a corporate entity generally, based

on the court’s conclusions about what the underlying facts show, would usurp the jury’s exclusive

role in assessing witness credibility and interpreting the evidence.

          A.     Applicable Law

          “Reliability and credibility of in-court witnesses are matters for the jury to determine . . .

credibility of in-court witnesses is exclusively the jury’s province.” United States v. Rosario-Perez,

957 F.3d 277, 291 (1st Cir. 2020). While the right to cross-examine adverse witnesses – including




                                                    2
        Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 3 of 6




for the purpose of impeaching a witness’s credibility – is constitutionally protected, “cross-

examination is not a freestyle exercise, but, rather, must be conducted within reasonable limits.”

United States v. Zaccaria, 240 F.3d 75, 80 (1st Cir. 2001). “Suitable boundaries can and should be

set by the trial judge.” Id.

        It is impermissible to introduce a prior judicial finding to impeach a witness on cross-

examination. Indeed, judicial findings – including credibility determinations – are hearsay and are

considered inadmissible extrinsic evidence under Fed. R. Evid. 608(b). See United States v. Sine,

493 F.3d 1021, 1036 (9th Cir. 2007) (agreeing with the Fourth, Tenth, and Eleventh Circuits that

judicial findings of fact are hearsay, and noting that “the introduction of discrete judicial

factfindings and analysis underlying the judgment to prove the truth of those findings and that

analysis constitutes the use of hearsay”). See also United States v. Davis, 183 F.3d 231, 257 n.12

(3d Cir.), amended, 197 F.3d 662 (3d Cir. 1999) (documentation of an internal affairs

determination that the defendant lied “would not only be hearsay to the extent it contains assertion

of fact, it would be inadmissible extrinsic evidence under Rule 608(b)”).

        Courts distinguish between questioning a witness on cross-examination regarding the facts

underlying an adverse credibility finding and introducing extrinsic evidence of the finding itself.

For example, in Davis, the Third Circuit concluded that Rule 608(b) allowed the government to

cross-examine the defendant, a former police officer, about the facts underlying an internal affairs

determination that he had lied in an interview, but the government could not “make reference to

. . . [the fact] that Internal Affairs found that he lied,” or “put before the jury evidence that he was

. . . deemed a liar by Internal Affairs.” Id. at 257 n.12. The court explained that a contrary finding

would “inject[] the views of a third person into the case to contradict the witness,” which would

“not only run[] afoul of Rule 608(b), but also set[] the stage for a mini-trial regarding a tangential




                                                   3
        Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 4 of 6




issue of dubious probative value that is laden with potential undue prejudice.” Id. See also United

States v. Dawson, 434 F.3d 956, 958–59 (7th Cir. 2006) (Rule 608(b) would not preclude defense

counsel from asking a witness whether he had lied in previous hearings, or whether a judge had

ever found him not to be a credible witness, but if the witness answered “no,” Rule 608(b) would

prevent counsel from introducing the judge’s finding into evidence).

        Of course, the admissibility of a prior credibility determination is also guided by Rule 403.

See United States v. Guerrier, --- F. Supp. 3d ----, 2021 WL 674248, at *5–7 (M.D. Pa. 2021)

(finding that prior judicial statements and findings regarding a police officer’s credibility in an

unrelated case were inadmissible extrinsic evidence as well as inadmissible hearsay, and holding

that the defendant could not question the officer on the subject – even without referencing the

court’s findings or introducing the court’s opinion – because such questioning would be too

confusing to the jury); United States v. Wright, --- F. Supp. 3d ----, 2021 WL 1413093, at *8 (M.D.

Pa. 2021) (“Even if this Court were to find that its prior judicial credibility determinations . . . were

admissible under Rule 608(b) and did not constitute inadmissible hearsay, the probative value of

such evidence is substantially outweighed by a danger of confusing the issues and misleading the

jury.”) (citing Fed. R. Evid. 403). As Judge Posner noted in Dawson, even if Rule 608(b) does not,

by itself, prohibit simply asking a question about a judge’s prior credibility finding, whether to

allow such a question “is confided to the discretion of the trial judge[.]” 434 F.3d at 959. Indeed,

Judge Posner wrote, “The trial judge has a responsibility not to allow cross-examination to get out

of hand, confuse the jury, and prolong the trial unnecessarily.” Id.

        B.      Analysis

        As an initial matter, it is unclear that the Magistrate Court’s statements constitute an

adverse credibility finding at all. To the extent the court made reference to purportedly misleading




                                                   4
        Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 5 of 6




representations by USC and its counsel, its conclusions do not concern any particular witness.

Likewise, while the court found “the import” of Brunold’s affidavit to be “misleading,” it did not

find that he knowingly submitted false statements or lied. To the contrary, it found that “each

carefully-worded sentence [in the affidavit] may be true,” but concluded that the overall “message”

that “donations are not important to the decision whether to admit students” was “belied by many

facts that have come to light in the course of this litigation.” Dkt. 913 at 18.

       To the extent the Magistrate Court’s statements are viewed as a credibility determination,

the defendants should be prohibited from introducing them or otherwise inquiring about them on

cross-examination. Both the transcript of the court’s November 26, 2019 hearing and the text of

its subsequent order of March 3, 2020 are inadmissible hearsay. Their introduction is further

precluded by Rule 608(b)’s bar against the admission of extrinsic evidence to attack a witness’s

character for truthfulness.

       Whether to allow questions about the Magistrate Court’s statements is up to the discretion

of this Court. But the government respectfully submits that such inquiry would run afoul of Rule

403, insofar as references to the Magistrate Court’s conclusions would usurp the jury’s role in

assessing the credibility of witnesses and determining what the facts show. Indeed, particularly

because the statements at issue were made by a federal judge, the jury is likely to give them undue

weight, heightening the risk that the jurors would defer to the Magistrate Court’s conclusions. And

where, as here, a central focus of the trial will be the defendants’ attempts to conflate legitimate

donations and the illicit quid pro quo payments they are alleged to have made, references to the

Magistrate Court’s conclusion that the “facts” suggest that donations are “important to the decision

whether to admit students,” would be particularly dangerous – directly interfering with the jury’s

independent assessment of the evidence and leading to jury confusion. This would be highly




                                                  5
        Case 1:19-cr-10080-NMG Document 2007 Filed 07/30/21 Page 6 of 6




prejudicial to the government, which was not even a formal party to the proceedings before the

Magistrate Court.

       In short, the jury should be permitted to draw its own inferences and reach its own

conclusions about these matters. While the defendants can certainly cross-examine Brunold about

his affidavit itself – or about the underlying evidence that caused the Magistrate Court to reach its

conclusions – it should be left to the jury alone to weigh the evidence and determine whether it

belies Brunold’s statements or any other representations made by USC representatives.

III.   CONCLUSION

       For the foregoing reasons, the Court should preclude the defendants from introducing or

otherwise referencing the statements by the Magistrate Court during the November 26, 2019

hearing and in its March 3, 2020 order.

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney


                                                  By: /s/ Leslie A. Wright
                                                     JUSTIN D. O’CONNELL
                                                     KRISTEN A. KEARNEY
                                                     LESLIE A. WRIGHT
                                                     STEPHEN E. FRANK
                                                     IAN J. STEARNS
                                                     Assistant United States Attorneys


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
and paper copies will be sent to those indicated as non-registered participants.

                                              /s/ Leslie A. Wright
                                              LESLIE A. WRIGHT
                                              Assistant United States Attorney



                                                 6
